Citation Nr: 1013510	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-07 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disability, currently 
evaluated 50 percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected conversion reaction with depression and 
anxiety, currently evaluated 50 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1942 to December 1944.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the Veteran's increased 
rating claims for service-connected degenerative joint 
disease with arthralgia of the lumbar spine, and service-
connected conversion reaction with depression and anxiety.  
Both disabilities are currently rated 50 percent disabling. 

On March 19, 2010, this appeal was advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issues currently on appeal must be remanded for further 
evidentiary development.  

Reasons for remand

Social Security Administration (SSA) records

At the Veteran's October 2005 VA mental examination, the 
Veteran indicated that he was currently receiving SSA 
disability benefits.  See the October 2005 VA examiner's 
mental disability report, page 2.  These SSA records have not 
been obtained.  An effort should therefore be made to obtain 
such records.                          See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight in determining whether to award or 
deny VA disability compensation benefits].  

VA medical examination

In October 2005, the Veteran appeared for a VA spine 
examination.  At the examination, the Veteran complained of 
radiating pain and numbness down his left leg.  The VA 
examiner specifically diagnosed the Veteran with degenerative 
joint disease of the spine, tarsal tunnel syndrome of the 
left foot, and peripheral neuropathy.  See the October 2005 
VA examiner's report, page 4.  

Crucially, the VA examiner failed to address whether the 
Veteran's peripheral neuropathy is as likely as not due to 
the Veteran's service-connected lumbar spine disability, or 
whether it is more likely related to the Veteran's other 
nonservice-connected disabilities.  An up-to-date medical 
examination should be scheduled to evaluate the current 
severity of the Veteran's lumbar spine disability, and to 
determine whether the Veteran has a current neurological 
disability that is as likely as not associated with this 
lumbar spine disability.  

The Board is also of the opinion that a new VA psychiatric 
examination is in order. As the most recent clinical evidence 
pertaining to the Veteran's acquired psychiatric disorder is 
over 4 years old, a current examination would be probative to 
ascertain the current severity of this disability.  The 
"duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:



(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service 
connected lumbar spine disability and 
conversion reaction with depression and 
anxiety since October 2005.  If he 
provides appropriate releases, or 
identifies any VA treatment, VBA should 
attempt to obtain the records identified.  
The materials obtained, if any, should be 
associated with the Veteran's VA claims 
folder.  

2.  VBA should request the SSA to provide 
copies of any records pertaining to the 
Veteran's award of SSA disability 
benefits.  Any materials obtained should 
be associated with the Veteran's VA 
claims folder.

3.  After the above records are obtained, 
VBA should then arrange for the Veteran 
to undergo a physical examination to 
determine the severity of his service-
connected lumbar spine degenerative joint 
disease.  Upon review of the Veteran's 
claims folder and physical examination, 
the examiner should document the 
Veteran's ranges of motion, and describe 
any functional impairment, including 
excess fatigue, weakness, and 
incoordination.  

The examiner should also address the 
existence, extent, and severity of any 
associated neurological symptomatology.  
In particular, the examiner should 
determine if the Veteran currently has a 
stand-alone neurological disorder, to 
include peripheral neuropathy.  If so, 
the examiner should provide an opinion, 
with supporting rationale, as to whether 
any diagnosed neurological disability is 
as likely as not related to the Veteran's 
service-connected lumbar spine 
disability.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

4.  VBA should then arrange for the 
Veteran to undergo a VA examination by an 
examiner with the appropriate expertise 
to determine the current level of 
severity of his service-connected 
conversion reaction with depression and 
anxiety.  The claims file must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based on the examination results and the 
review of the record, the examiner should 
provide an opinion concerning the current 
degree of social and industrial 
impairment resulting from the Veteran's 
service-connected conversion reaction 
with depression and anxiety.  In 
addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance 
of the score assigned.

The rationale for all opinions expressed 
must be provided.

5.  Following the completion of the 
foregoing, and after undertaking any 
other development it deems necessary, the 
VBA should readjudicate the Veteran's 
increased rating claims.  If the claims 
are denied, in whole or in part, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



